DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed 10/12/2020 which complies with 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner. 

Terminal Disclaimer
Acknowledgment is made of the Terminal Disclaimer filed 10/12/2020 (as an eTerminal Disclaimer, approved on 10/12/2020) with respect to copending Application No. 15/432525. The provisional nonstatutory double patenting rejections set forth in the previous Office Action, have been withdrawn due to the filing of the Terminal Disclaimer.

Response to Amendment
This action is in response to amendment and/or remarks filed on 10/12/2020. Claims 1-20 are currently pending and have been examined. 
The claim rejections under 35 U.S.C. § 103 applied to claims 1-20, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments.


Allowable Subject Matter
In view of amended claims and further search, Claims 1-20 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The prior art of record Lehrer et al. 
The prior art of record Faith et al. (U.S. Patent Application Pub. No. 2010/0250556 A1) discloses an n-by-m user-item rating matrix where n and m denote the number of users and items. The matrix can be generated by storing user information based on information such as user-entered data or tracked behavior data. Such information can include whether a user added or deleted a particular item from a list, whether a user clicked or viewed a particular item, or what rating a user gave a particular item. Depending on the type of user information contained in the matrix, each entry in the matrix can be either binary or non-binary. The matrix can store values for item-item affinities determined based on cosine similarities. Park also discloses determining a user feature-item affinity for a plurality of items and a plurality of user features. User feature refer to features, such as age, gender, and geographic location, which can be used to describe a user, and user feature-item affinity generally describes the correlation between a user feature shared by a group of users and whether those users like or dislike an item.
The prior art of record Sanchez et al. (U.S. Patent Application Pub. No. 2015/0356437) discloses a private universal knowledge repository. The universal knowledge repository is a collection of knowledge elements that can be used in various embodiments to generate one or more cognitive insights.
The prior art of record Miller et al. (US Pat No. 8140615 B2) discloses software that can be deployed to third parties as part of a service wherein a third party VPN (i.e., virtual private network) service is offered as a secure deployment vehicle or wherein a VPN is built] on-demand as required for a specific 
The prior art of record Miao et al. (U.S. Patent Application Pub. No. 2015/0278688 A1) discloses a remembrance agent (RA) that is hosted by a computer having sensors for obtaining current information about a user ("user context"). The user context is used to identify currently relevant ones of the concepts, and thereby to extract from the EM information about previous episodes in which the same concepts were relevant, and using semantic memory (SM) to extract information from additional databases using the concepts. Miao additionally discloses an RA model which is an Episodic and Semantic memory based Remembrance Agent (ESRA). The model is inspired by cognitive memory theories. The ESRA incorporates the functionalities of episodic memory (EM) and SM of the human memory into the agent's memory structure. By explicitly modeling EM and SM and their functional interactions, the RA model can capture both the episodic information and categorical semantic information to improve memory retrieval performance. The ESRA uses an ontological user interest profile constructed from the aggregated categorical concepts in SM to provide accurate personalized recommendations for the user.
However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of the independent claims 1, 7 and 13. 
For example, the prior art of record does not anticipate or render obvious the limitations:
”
The remaining claims are dependent claims, thus they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANN J LO/Supervisory Patent Examiner, Art Unit 2126